Special proceeding in which defendants demurred to complaint filed before the clerk. The clerk sustained the demurrer and ordered that the proceeding be dismissed. On appeal Judge Bynum on 3 July, 1894, sustained the ruling of the clerk. From this last judgment the plaintiffs appealed to the Supreme Court, but did not perfect the appeal. At September Term, 1894, of WAYNE plaintiff moved, before Winston, J., for leave to divide the action into two. The court refused the motion on the ground that the matters involved in the controversy were res adjudicata.
The judgment of the court below is
Affirmed. *Page 124 
(209)